

ROCKET FUEL INC.
2016 INDUCEMENT EQUITY INCENTIVE PLAN
1.Purposes of the Plan. The purposes of this Plan are to attract and retain the
best available personnel for positions of substantial responsibility by
providing an inducement material to individuals’ entering into employment with
the Company or any Parent or Subsidiary of the Company.
The Plan permits the grant of Nonstatutory Stock Options, Restricted Stock,
Restricted Stock Units, Stock Appreciation Rights, Performance Units and
Performance Shares. Each Award under the Plan is intended to qualify as an
employment inducement award under NASDAQ Listing Rule 5635(c)(4) (the
“Inducement Listing Rule”).
2.    Definitions. As used herein, the following definitions will apply:
(a)    “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.
(b)    “Applicable Laws” means the legal and regulatory requirements relating to
the administration of equity-based awards, including but not limited to, under
U.S. state corporate laws, U.S. federal and state securities laws, the Code, any
stock exchange or quotation system on which the Common Stock is listed or quoted
and the applicable laws of any foreign country or jurisdiction where Awards are,
or will be, granted under the Plan.
(c)    “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units or Performance Shares.
(d)    “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.
(e)    “Board” means the Board of Directors of the Company.
(f)    “Change in Control” means the occurrence of any of the following events:
(i)    A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change in Control; or
(ii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve
(12) month period by Directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election. For purposes of this clause (ii), if any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change in Control; or
(iii)    A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in this
subsection (iii)(B)(3). For purposes of this subsection (iii), gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.
For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(g)    “Code” means the Internal Revenue Code of 1986, as amended. Reference to
a specific section of the Code or regulation thereunder shall include such
section or regulation, any valid regulation promulgated under such section, and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
(h)    “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board, or a duly authorized
committee of the Board, in accordance with Section 4 hereof.
(i)    “Common Stock” means the common stock of the Company.
(j)    “Company” means Rocket Fuel Inc., a Delaware corporation, or any
successor thereto.
(k)    “Consultant” means any person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services to such entity.
(l)    “Director” means a member of the Board.
(m)    “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that the Administrator, in its
discretion, may determine whether a permanent and total disability exists in
accordance with uniform and non-discriminatory standards adopted by the
Administrator from time to time.
(n)    “Employee” means any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company. However, for the avoidance of doubt,
although a person who is an Employee also may be a Director, a person who
already is serving as a Director prior to becoming an Employee will not be
eligible to be granted an Award under the Plan unless permitted under the
Inducement Listing Rule. The Company shall determine in good faith and in the
exercise of its discretion whether an individual has become or has ceased to be
an Employee and the effective date of such individual’s employment or
termination of employment, as the case may be. For purposes of an individual’s
rights, if any, under the Plan as of the time of the Company’s determination,
all such determinations by the Company shall be final, binding and conclusive,
notwithstanding that the Company or any court of law or governmental agency
subsequently makes a contrary determination.
(o)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(p)    “Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for awards of the same type (which may have
higher or lower exercise prices and different terms), awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price of an outstanding Award is
increased or reduced. The Administrator will determine the terms and conditions
of any Exchange Program in its sole discretion.
(q)    “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or the
NASDAQ Capital Market of The NASDAQ Stock Market, its Fair Market Value will be
the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system on the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;
(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share
will be the mean between the high bid and low asked prices for the Common Stock
on the day of determination (or, if no bids and asks were reported on that date,
as applicable, on the last trading date such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or
(iii)    In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.
(r)    “Fiscal Year” means the fiscal year of the Company.
(s)    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
(t)    “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
(u)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
(v)    “Option” means a stock option granted pursuant to the Plan. All Options
granted under the Plan will be Nonstatutory Stock Options.
(w)    “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
(x)    “Participant” means the holder of an outstanding Award.
(y)    “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.
(z)    “Performance Unit” means an Award which may be earned in whole or in part
upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.
(aa)    “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.
(bb)    “Plan” means this 2016 Inducement Equity Incentive Plan.
(cc)    “Restricted Stock” means Shares issued pursuant to a Restricted Stock
award under Section 7 of the Plan, or issued pursuant to the early exercise of
an Option.
(dd)    “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 8. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.
(ee)    “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
(ff)    “Section 16(b)” means Section 16(b) of the Exchange Act.
(gg)    “Service Provider” means an Employee, Director or Consultant.
(hh)    “Share” means a share of the Common Stock, as adjusted in accordance
with Section 13 of the Plan.
(ii)    “Stock Appreciation Right” means an Award, granted alone or in
connection with an Option, that pursuant to Section 9 is designated as a Stock
Appreciation Right.
(jj)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
3.    Stock Subject to the Plan.
(a)    Stock Subject to the Plan. Subject to the provisions of Section 13 of the
Plan, the maximum aggregate number of Shares that may be issued under the Plan
is two million two hundred thousand (2,200,000) Shares. In addition, Shares may
become available for issuance under the Plan pursuant to Section 3(b). The
Shares may be authorized, but unissued, or reacquired Common Stock.
(b)    Lapsed Awards. If an Award expires or becomes unexercisable without
having been exercised in full, is surrendered pursuant to an Exchange Program,
or, with respect to Restricted Stock, Restricted Stock Units, Performance Units
or Performance Shares, is forfeited to or repurchased by the Company due to
failure to vest, the unpurchased Shares (or for Awards other than Options or
Stock Appreciation Rights the forfeited or repurchased Shares), which were
subject thereto will become available for future grant or sale under the Plan
(unless the Plan has terminated). With respect to Stock Appreciation Rights,
only Shares actually issued (i.e., the net Shares issued) pursuant to a Stock
Appreciation Right will cease to be available under the Plan; all remaining
Shares under Stock Appreciation Rights will remain available for future grant or
sale under the Plan (unless the Plan has terminated). Shares that have actually
been issued under the Plan under any Award will not be returned to the Plan and
will not become available for future distribution under the Plan; provided,
however, that if Shares issued pursuant to Awards of Restricted Stock,
Restricted Stock Units, Performance Shares or Performance Units are repurchased
by the Company or are forfeited to the Company, such Shares will become
available for future grant under the Plan. Shares used to pay the exercise price
of an Award or to satisfy the tax withholding obligations related to an Award
will become available for future grant or sale under the Plan. To the extent an
Award under the Plan is paid out in cash rather than Shares, such cash payment
will not result in reducing the number of Shares available for issuance under
the Plan.
(c)    Share Reserve. The Company, during the term of this Plan, will at all
times reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.
4.    Administration of the Plan.
(a)    Procedure.
(i)    Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.
(ii)    Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.
(iii)    Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws. Until and unless determined otherwise by
the Board, the Compensation Committee of the Board will have full authority to
act as Administrator.
(iv)    Approval. Awards granted under the Plan must be approved by a majority
of the Company’s “Independent Directors” (as defined under the NASDAQ Listing
Rules) or the Compensation Committee of the Board, in each case acting as
Administrator.
(b)    Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator will have the authority, in its
discretion:
(i)    to determine the Fair Market Value;
(ii)    to select the individuals to whom Awards may be granted hereunder,
subject to Section 5;
(iii)    to determine the number of Shares to be covered by each Award granted
hereunder;
(iv)    to approve forms of Award Agreements for use under the Plan;
(v)    to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;
(vi)    to institute and determine the terms and conditions of an Exchange
Program;
(vii)    to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;
(viii)    to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws or for qualifying for favorable
tax treatment under applicable foreign laws;
(ix)    to modify or amend each Award (subject to Section 18 of the Plan),
including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards and to extend the maximum term
of an Option;
(x)    to allow Participants to satisfy withholding tax obligations in such
manner as prescribed in Section 14 of the Plan;
(xi)    to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
(xii)    to allow a Participant to defer the receipt of the payment of cash or
the delivery of Shares that would otherwise be due to such Participant under an
Award; and
(xiii)    to make all other determinations deemed necessary or advisable for
administering the Plan.
(c)    Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.
5.    Eligibility. Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units may be granted to Employees so long as the following requirements are met:
(a)    The Employee was not previously an Employee or Director, or the Employee
is returning to employment of the Company following a bona-fide period of
non-employment; and
(b)    The grant of an Award is an inducement material to the Employee’s
entering into employment with the Company in accordance with the Inducement
Listing Rule.
Notwithstanding the foregoing, an Employee may be granted an Award in connection
with a merger or acquisition, to the extent permitted by Nasdaq Listing Rule
5635(c)(3) and the official guidance thereunder.
6.    Stock Options.
(a)    Grant of Option. The Administrator, in its sole discretion and subject to
the terms and conditions of the Plan, may grant Options to any individual as a
material inducement to the individual becoming an Employee or as otherwise
permitted under Section 5 in connection with a merger or acquisition, in each
case, which grant shall become effective only if the individual actually becomes
an Employee. Subject the terms and conditions of the Plan, the Administrator
will have complete discretion to determine the number of Shares granted to any
Employee. Each Option shall be evidenced by an Award Agreement that shall
specify the exercise price, the expiration date of the Option, the number of
Shares covered by the Option, any conditions to exercise the Option, and such
other terms and conditions as the Administrator, in its discretion, shall
determine.
(b)    Term of Option. The term of each Option will be stated in the Award
Agreement; provided, however, that the term will be no more than ten (10) years
from the date of grant.
(c)    Option Exercise Price and Consideration.
(i)    Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:
(1)    The per Share exercise price will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant.
(2)    Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code.
(ii)    Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.
(iii)    Form of Consideration. The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of payment.
Such consideration may consist entirely of: (1) cash; (2) check; (3) promissory
note, to the extent permitted by Applicable Laws, (4) other Shares, provided
that such Shares have a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the Shares as to which such Option will be exercised
and provided that accepting such Shares will not result in any adverse
accounting consequences to the Company, as the Administrator determines in its
sole discretion; (5) consideration received by the Company under a
broker-assisted (or other) cashless exercise program (whether through a broker
or otherwise) implemented by the Company in connection with the Plan; (6) by net
exercise; (7) such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; or (8) any combination of the
foregoing methods of payment.
(d)    Exercise of Option.
(i)    Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.
An Option will be deemed exercised when the Company receives: (i) a notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 13 of
the Plan.
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.
(ii)    Termination of Relationship as a Service Provider. If a Participant
ceases to be a Service Provider, other than upon the Participant’s termination
as the result of the Participant’s death or Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent that the Option is vested on the date of
termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement). In the absence of a specified time
in the Award Agreement, the Option will remain exercisable for three (3) months
following the Participant’s termination. Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan. If after termination the Participant does not
exercise his or her Option within the time specified by the Administrator, the
Option will terminate, and the Shares covered by such Option will revert to the
Plan.
(iii)    Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination. Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan. If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.
(iv)    Death of Participant. If a Participant dies while a Service Provider,
the Option may be exercised following the Participant’s death within such period
of time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
7.    Restricted Stock.
(a)    Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to any individual as a material inducement to the individual
becoming an Employee or as otherwise permitted under Section 5 in connection
with a merger or acquisition, in each case, which grant shall become effective
only if the individual actually becomes an Employee, in such amounts as the
Administrator, in its sole discretion, will determine.
(b)    Restricted Stock Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Unless the Administrator
determines otherwise, the Company as escrow agent will hold Shares of Restricted
Stock until the restrictions on such Shares have lapsed.
(c)    Transferability. Except as provided in this Section 7 or the Award
Agreement, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction.
(d)    Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.
(e)    Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction or at such other time as the Administrator may
determine. The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.
(f)    Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Administrator determines
otherwise.
(g)    Dividends and Other Distributions. During the Period of Restriction,
Service Providers holding Shares of Restricted Stock will be entitled to receive
all dividends and other distributions paid with respect to such Shares, unless
the Administrator provides otherwise. If any such dividends or distributions are
paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.
(h)    Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.
8.    Restricted Stock Units.
(a)    Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator to any individual as a material
inducement to the individual becoming an Employee or as otherwise permitted
under Section 5 in connection with a merger or acquisition, in each case, which
grant shall become effective only if the individual actually becomes an
Employee. After the Administrator determines that it will grant Restricted Stock
Units under the Plan, it will advise the Participant in an Award Agreement of
the terms, conditions, and restrictions related to the grant, including the
number of Restricted Stock Units.
(b)    Vesting Criteria and Other Terms. The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Company-wide, divisional, business unit, or individual goals
(including, but not limited to, continued employment or service), applicable
federal or state securities laws or any other basis determined by the
Administrator in its discretion.
(c)    Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.
(d)    Form and Timing of Payment. Payment of earned Restricted Stock Units will
be made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Award Agreement. The Administrator, in its sole discretion,
may only settle earned Restricted Stock Units in cash, Shares, or a combination
of both.
(e)    Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.
9.    Stock Appreciation Rights.
(a)    Grant of Stock Appreciation Rights. Subject to the terms and conditions
of the Plan, a Stock Appreciation Right may be granted to any individual as a
material inducement to the individual becoming an Employee or as otherwise
permitted under Section 5 in connection with a merger or acquisition, in each
case, which grant shall become effective only if the individual actually becomes
an Employee, at any time and from time to time as will be determined by the
Administrator, in its sole discretion.
(b)    Number of Shares. The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Employee.
(c)    Exercise Price and Other Terms. The per share exercise price for the
Shares to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan.
(d)    Stock Appreciation Right Agreement. Each Stock Appreciation Right grant
will be evidenced by an Award Agreement that will specify the exercise price,
the term of the Stock Appreciation Right, the conditions of exercise, and such
other terms and conditions as the Administrator, in its sole discretion, will
determine.
(e)    Expiration of Stock Appreciation Rights. A Stock Appreciation Right
granted under the Plan will expire upon the date determined by the
Administrator, in its sole discretion, and set forth in the Award Agreement.
Notwithstanding the foregoing, the rules of Section 6(b) relating to the maximum
term and Section 6(d) relating to exercise also will apply to Stock Appreciation
Rights.
(f)    Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:
(i)    The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times
(ii)    The number of Shares with respect to which the Stock Appreciation Right
is exercised.
At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.
10.    Performance Units and Performance Shares.
(a)    Grant of Performance Units/Shares. Performance Units and Performance
Shares may be granted to any individual as a material inducement to the
individual becoming an Employee, which grant shall become effective only if the
individual actually becomes an Employee or as otherwise permitted under Section
5 in connection with a merger or acquisition, in each case, at any time and from
time to time, as will be determined by the Administrator, in its sole
discretion. The Administrator will have complete discretion in determining the
number of Performance Units and Performance Shares granted to each Participant.
(b)    Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.
(c)    Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers. The time period during which the performance objectives or other
vesting provisions must be met will be called the “Performance Period.” Each
Award of Performance Units/Shares will be evidenced by an Award Agreement that
will specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. The Administrator may set
performance objectives based upon the achievement of Company-wide, divisional,
business unit or individual goals (including, but not limited to, continued
employment or service), applicable federal or state securities laws, or any
other basis determined by the Administrator in its discretion.
(d)    Earning of Performance Units/Shares. After the applicable Performance
Period has ended, the holder of Performance Units/Shares will be entitled to
receive a payout of the number of Performance Units/Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives or other vesting
provisions have been achieved. After the grant of a Performance Unit/Share, the
Administrator, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such Performance Unit/Share.
(e)    Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.
(f)    Cancellation of Performance Units/Shares. On the date set forth in the
Award Agreement, all unearned or unvested Performance Units/Shares will be
forfeited to the Company, and again will be available for grant under the Plan.
11.    Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence. A Participant will not cease to be an Employee in
the case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company, its Parent, or any
Subsidiary.
12.    Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.
13.    Adjustments; Dissolution or Liquidation; Merger or Change in Control.
(a)    Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share
limits in Section 3 of the Plan.
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.
(c)    Change in Control. In the event of a merger of the Company with or into
another corporation or other entity or a Change in Control, each outstanding
Award will be treated as the Administrator determines, including, without
limitation, that each Award be assumed or an equivalent option or right
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. The Administrator will not be required to treat all
Awards similarly in the transaction.
In the event that the successor corporation does not assume or substitute for
the Award (or portion thereof), the Participant will fully vest in (and have the
right to exercise) an additional twenty-five percent (25%) of the Shares subject
to his or her outstanding Options and Stock Appreciation Rights, all
restrictions on an additional twenty-five percent (25%) of the Participant’s
outstanding Restricted Stock and Restricted Stock Units will lapse, and, with
respect to twenty-five percent (25%) of Participant’s outstanding Awards with
performance-based vesting, all performance goals or other vesting criteria will
be deemed achieved at one hundred percent (100%) of target levels and all other
terms and conditions met. In no event will the vesting of an Award accelerate as
to more than one hundred percent (100%) of the Award. In addition, if Options or
Stock Appreciation Rights are not assumed or substituted in the event of a
merger or Change in Control, the Administrator will notify the Participant in
writing or electronically that the Participant’s vested Options or Stock
Appreciation Rights (after taking into account the foregoing vesting
acceleration, if any) will be exercisable for a period of time determined by the
Administrator in its sole discretion, and all of the Participant’s Options or
Stock Appreciation Rights will terminate upon the expiration of such period
(whether vested or unvested).
For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Unit or Performance Share, for each Share
subject to such Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.
Notwithstanding anything in this Section 13(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.
14.    Tax.
(a)    Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof) or such earlier time as any tax
withholding obligations are due, the Company will have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy federal, state, local, foreign or other taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
(b)    Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld, or (c) delivering to the
Company already-owned Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld. The Fair Market Value of the Shares to
be withheld or delivered will be determined as of the date that the taxes are
required to be withheld.
(c)    Compliance With Code Section 409A. Awards will be designed and operated
in such a manner that they are either exempt from the application of, or comply
with, the requirements of Code Section 409A such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Code Section 409A, except as otherwise determined in the sole
discretion of the Administrator. The Plan and each Award Agreement under the
Plan is intended to meet the requirements of Code Section 409A and will be
construed and interpreted in accordance with such intent, except as otherwise
determined in the sole discretion of the Administrator. To the extent that an
Award or payment, or the settlement or deferral thereof, is subject to Code
Section 409A the Award will be granted, paid, settled or deferred in a manner
that will meet the requirements of Code Section 409A, such that the grant,
payment, settlement or deferral will not be subject to the additional tax or
interest applicable under Code Section 409A.
15.    No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.
16.    Date of Grant. The date of grant of an Award will be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
17.    Term of Plan. The Plan will become effective upon the later of (i) its
adoption by the Board or (ii) the expiration of the 15-day Nasdaq
pre-notification period for establishment of a plan pursuant to the Inducement
Listing Rule (the “Effective Date”). It will continue in effect for a term of
one (1) year from the Effective Date, unless terminated earlier under Section 18
of the Plan.
18.    Amendment and Termination of the Plan.
(a)    Amendment and Termination. The Administrator may at any time amend,
alter, suspend or terminate the Plan.
(b)    Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent that the Administrator (in its discretion)
determines such approval is necessary and desirable to comply with Applicable
Laws.
(c)    Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.
19.    Conditions Upon Issuance of Shares.
(a)    Legal Compliance. Shares will not be issued pursuant to the exercise of
an Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.
(b)    Investment Representations. As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
20.    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction or to complete or comply
with the requirements of any registration or other qualification of the Shares
under any state, federal or foreign law or under the rules and regulations of
the Securities and Exchange Commission, the stock exchange on which Shares of
the same class are then listed, or any other governmental or regulatory body,
which authority, registration, qualification or rule compliance is deemed by the
Company’s counsel to be necessary or advisable for the issuance and sale of any
Shares hereunder, will relieve the Company of any liability in respect of the
failure to issue or sell such Shares as to which such requisite authority,
registration, qualification or rule compliance will not have been obtained.
 
UK ADDENDUM


1.    Purpose and eligibility
The purpose of this addendum to the Plan (the "UK Addendum") is to enable the
Board or Committee to grant Awards (being Options, Stock Appreciation Rights
("SARs"), Restricted Stock, Restricted Stock Units, Performance Units and
Performance Shares) to certain Eligible Employees. Awards (which will be
unapproved for UK tax purposes) granted under the UK Addendum are granted
pursuant to an "employees' share scheme" for the purposes of the Financial
Services and Markets Act 2000. Any person to whom an Award has been granted
under the UK Addendum is a "Participant" for the purposes of the Plan.
2.    Definition
Definitions are as contained in Section 2 of the Plan, with the following
additions:
(a)    "HMRC" means Her Majesty's Revenue & Customs.
(b)    "ITEPA" means the Income Tax (Earnings and Pensions) Act 2003.
(c)    "Employer NICs" means the employer's secondary Class 1 national insurance
contributions arising in respect of the Award.
(d)    "Eligible Employee" means any person employed by the Company or any
Parent or Subsidiary of the Company (including where also an Officer or
Director) who is based in the UK and who satisfies the eligibility requirements
in Section 5 of the Plan.
3.    Terms
Awards granted pursuant to the UK Addendum shall be governed by the terms of the
Plan, subject to any such amendments set out below and as are necessary to give
effect to Section 1 of the UK Addendum, and by the terms of the individual Award
Agreement entered into between the Company and the Participant.
4.    Restricted Stock Units
Restricted Stock Units granted under the Plan where the Participant is required
to bear some or all of the Employer's NICs shall be modified so that the
settlement of earned Restricted Stock Units may only be in Shares.
5.    SARs
SARs granted under the Plan where the Participant is required to bear some or
all of the Employer's NICs shall be modified so that the payment upon the
exercise of the SARs may only be satisfied in Shares.
6.    Performance Units and Performance Shares
Performance Units and Performance Shares granted under the Plan where the
Participant is required to bear some or all of the Employer's NICs shall be
modified so that the payment of earned Performance Units and Performance Shares
may only be satisfied in Shares.
7.    Withholding obligations
7.1    The Participant shall be accountable for any income tax and, subject to
the following provisions, national insurance liability which is chargeable on
any assessable income deriving from the grant, vesting, exercise, transfer or
cancellation (whether for consideration or otherwise) of an Award, or Shares
acquired in respect of it, or in respect of any additional share or cash
consideration acquired as a result of distribution of a dividend. In respect of
such assessable income the Participant shall indemnify the Company and (at the
direction of the Company) any Subsidiary which is or may be treated as the
employer of the Participant in respect of the following (together, the "Tax
Liabilities"):
(a)    any income tax liability which falls to be paid to HMRC by the Company
(or the relevant employing Subsidiary) under the PAYE system as it applies to
income tax under ITEPA and the PAYE regulations referred to in it; and
(b)    any national insurance liability which falls to be paid to HMRC by the
Company (or the relevant employing Subsidiary) under the PAYE system as it
applies for national insurance purposes under the Social Security Contributions
and Benefits Act 1992 and regulations referred to in it, such national insurance
liability being the aggregate of:
(i)    all the employee's primary Class 1 national insurance contributions; and
(ii)    (to the extent permitted by law) such amount of the Employer's NICs as
specified in the Award Agreement
7.2    Pursuant to the indemnity referred to in Section 7.1, the Participant
shall make such arrangements as the Company requires to meet the cost of the Tax
Liabilities, including at the direction of the Company any of the following:
(a)    making a cash payment of an appropriate amount to the relevant employing
company whether by cheque, banker's draft or deduction from salary in time to
enable the company to remit such amount to HMRC before the 14th day following
the end of the month in which the event giving rise to the Tax Liabilities
occurred; or
(b)    appointing the Company as agent and/or attorney for the sale of
sufficient Shares acquired pursuant to the exercise of the Option or pursuant to
the grant, exercise or vesting of an Award to cover the Tax Liabilities and
authorising the payment to the relevant company of the appropriate amount
(including all reasonable fees, commissions and expenses incurred by the
relevant employing company in relation to such sale) out of the net proceeds of
sale of such Shares;
(c)    (to the extent permitted by law) entering into an election whereby the
Employer's NICs is transferred to the Participant on terms set out in the
election and approved by HMRC.
8.    Section 431 Election
Where Shares to be acquired on exercise of the Option or pursuant to the grant,
exercise or vesting of an Award are considered to be "restricted securities" for
the purposes of the UK tax legislation (such determination to be at the sole
discretion of the Company), it is a condition of exercise that the Participant
if so directed by the Company enter into a joint election with the Company or,
if different, the relevant employing Subsidiary pursuant to section 431 ITEPA
electing that the market value of the Shares to be acquired on the exercise of
the Option or acquired as a result of grant, exercise or vesting of the Award be
calculated as if the Shares were not "restricted securities".
9.    Employment Rights
9.1    The Participant acknowledges that his terms of employment shall not be
affected in any way by his participation in the Plan which shall not form part
of such terms (either expressly or impliedly) nor in any way entitle him to take
into account such participation in calculating any compensation or damages on
the termination of his employment for whatever reason (whether lawful or
unlawful) which might otherwise be payable to him, and the Participant's terms
of employment shall be deemed to be varied accordingly.
9.2    This Plan is entirely discretionary and may be suspended or terminated by
the Company at any time for any reason. Participation in the Plan is entirely
discretionary and does not create any contractual or other right to receive
future grants of Awards, or benefits in lieu of Awards. All determinations with
respect to future grants will be at the sole discretion of the Company. Rights
under the Plan are not pensionable.
10.    Data Privacy
10.1    The Participant authorises and directs the Company and any relevant
Subsidiary to collect, use and transfer in electronic or other form any personal
information (the "Data") regarding the Participant's employment, the nature of
the Participant's salary and benefits and the details of the Participant's
participation in the Plan (including but not limited to) the Participant's home
address, telephone number, date of birth, National Insurance number, salary,
nationality, job title, and number of shares of Common Stock for the purposes of
implementing, administering and managing the Participant's participation in the
Plan. The Participant understands and consents to the transfer of Data to the
Company and any of its Subsidiaries and to any third party dealing with the
implementation, administration and management of the Plan, including any
requisite transfer to a broker or other third party assisting with the exercise
of the Option, or with whom the shares of Common Stock may be deposited.
10.2    The Participant acknowledges and consents that the recipients of Data
may be located overseas both within and outside the EU and those countries may
have data privacy laws which are different to those in the UK. Furthermore the
Participant understands that the transfer of Data to such third parties is
necessary to facilitate the Participant's participation in the Plan.


ROCKET FUEL INC.
2016 INDUCEMENT EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT
NOTICE OF STOCK OPTION GRANT
Unless otherwise defined herein, the terms defined in the Rocket Fuel Inc. 2016
Inducement Equity Incentive Plan (the “Plan”) will have the same defined
meanings in this Stock Option Agreement including the Notice of Stock Option
Grant (the “Notice of Grant”), the Terms and Conditions of Stock Option Grant,
and the appendices and exhibits attached thereto (all together, the “Award
Agreement”).
Name (“Participant”): %%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%


Address:    %%ADDRESS_LINE_1%-%
%%ADDRESS_LINE_2%-%, %%ADDRESS_LINE_3%-%
%%CITY%-%, %%STATE%-% %%ZIPCODE%-%
%%COUNTRY%-%


The undersigned Participant has been granted an Option to purchase Common Stock
of Rocket Fuel Inc. (the “Company”), subject to the terms and conditions of the
Plan and this Award Agreement, as follows:


Date of Grant                %%OPTION_DATE,'MM/DD/YYYY'%-%
Vesting Commencement Date    %%VEST_BASE_DATE%-%
Number of Shares Granted        %%TOTAL_SHARES_GRANTED,'999,999,999'%-%
Exercise Price per Share        %%TOTAL_OPTION_PRICE,'$999,999,999.99'%-%
Total Exercise Price            %%TOTAL_OPTION_PRICE,'$999,999,999.99'%-%
Type of Option            Nonstatutory Stock Option
Term/Expiration Date            %%EXPIRE_DATE_PERIOD1,'MM/DD/YYYY'%-%
Vesting Schedule:
Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:
Twenty-five percent (25%) of the Shares subject to the Option shall vest on the
one (1) year anniversary of the Vesting Commencement Date, and one forty-eighth
(1/48th) of the Shares subject to the Option shall vest each month thereafter on
the same day of the month as the Vesting Commencement Date (and if there is no
corresponding day, on the last day of the month), subject to Participant
continuing to be a Service Provider through each such date.
Termination Period:
This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for twelve (12) months
after Participant ceases to be a Service Provider. Notwithstanding the foregoing
sentence, in no event may this Option be exercised after the Term/Expiration
Date as provided above and may be subject to earlier termination as provided in
Section 13 of the Plan.
Participant acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Award Agreement subject to all of the terms and provisions thereof. Participant
has reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of this Award Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or this Award Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated below.


PARTICIPANT        ROCKET FUEL INC.
            [a10372016inducementeq_image1.gif]
______________________________

Signature        By
%%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%        _Emmett Randolph Wootton
III___________
Print Name        Print Name
_CEO_______________    ____________                    Title
Address:        
%%ADDRESS_LINE_1%-%
%%ADDRESS_LINE_2%-%, %%ADDRESS_LINE_3%-%
%%CITY%-%, %%STATE%-% %%ZIPCODE%-%
%%COUNTRY%-%




ROCKET FUEL INC.
2016 INDUCEMENT EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT
TERMS AND CONDITIONS OF STOCK OPTION GRANT
1.Grant of Option. The Company hereby grants to the individual (the
“Participant”) named in the Notice of Stock Option Grant of this Award Agreement
(the “Notice of Grant”) an option (the “Option”) to purchase the number of
Shares, as set forth in the Notice of Grant, at the exercise price per Share set
forth in the Notice of Grant (the “Exercise Price”), subject to all of the terms
and conditions in this Award Agreement and the Plan, which is incorporated
herein by reference. Subject to Section 18(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Agreement, the terms and conditions of the Plan will
prevail. The Option will be designated as a Nonstatutory Stock Option (“NSO”).
2.    Vesting Schedule. Except as provided in Section 3, the Option awarded by
this Award Agreement will vest in accordance with the vesting provisions set
forth in the Notice of Grant. Shares scheduled to vest on a certain date or upon
the occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.
3.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.
4.    Exercise of Option.
(a)    Right to Exercise. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Award Agreement.
(b)    Method of Exercise. This Option is exercisable by delivery of an exercise
notice (the “Exercise Notice”) in the form attached as Exhibit A or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together and of any Tax
Obligations (as defined in Section 6(a)). This Option will be deemed to be
exercised upon receipt by the Company of such fully executed Exercise Notice
accompanied by the aggregate Exercise Price.
5.    Method of Payment. Payment of the aggregate Exercise Price will be by any
of the following, or a combination thereof, at the election of Participant:
(a)    cash;
(b)    check;
(c)    consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or
(d)    if Participant is a U.S. employee, surrender of other Shares which have a
Fair Market Value on the date of surrender equal to the aggregate Exercise Price
of the Exercised Shares, provided that accepting such Shares, in the sole
discretion of the Administrator, will not result in any adverse accounting
consequences to the Company.
6.    Tax Obligations.
(a)    Participant acknowledges that, regardless of any action taken by the
Company or, if different, Participant’s employer (the “Employer”), the ultimate
liability for any tax and/or social insurance liability obligations and
requirements in connection with the Option, including, without limitation, (a)
all federal, state, and local taxes (including the Participant’s Federal
Insurance Contributions Act (FICA) obligation) that are required to be withheld
by the Company or the Employer or other payment of tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant,
(b) the Participant’s and, to the extent required by the Company (or Employer),
the Company’s (or Employer’s) fringe benefit tax liability, if any, associated
with the grant, vesting, or exercise of the Option or sale of Shares, and
(c) any other Company (or Employer) taxes the responsibility for which the
Participant has, or has agreed to bear, with respect to the Option (or exercise
thereof or issuance of Shares thereunder) (collectively, the “Tax Obligations”),
is and remains Participant’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. Participant further acknowledges that
the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax Obligations in connection with any aspect of
the Option, including, but not limited to, the grant, vesting or exercise of the
Option, the subsequent sale of Shares acquired pursuant to such exercise and the
receipt of any dividends or other distributions, and (ii) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate Participant’s liability for Tax Obligations or
achieve any particular tax result. Further, if Participant is subject to Tax
Obligations in more than one jurisdiction between the Date of Grant and the date
of any relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax Obligations in more
than one jurisdiction. If Participant fails to make satisfactory arrangements
for the payment of any required Tax Obligations hereunder at the time of the
applicable taxable event, Participant acknowledges and agrees that the Company
may refuse to issue or deliver the Shares.
(b)    Tax Withholding. When the Option is exercised, Participant generally will
recognize immediate U.S. taxable income if Participant is a U.S. taxpayer. If
Participant is a non-U.S. taxpayer, Participant will be subject to applicable
taxes in his or her jurisdiction. Pursuant to such procedures as the
Administrator may specify from time to time, the Company and/or Employer shall
withhold the minimum amount required to be withheld for the payment of Tax
Obligations. The Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit Participant to
satisfy such Tax Obligations, in whole or in part (without limitation), if
permissible by applicable local law, by (a) paying cash, (b) electing to have
the Company withhold otherwise deliverable Shares having a Fair Market Value
equal to the amount of such Tax Obligations, (c) withholding the amount of such
Tax Obligations from Participant’s wages or other cash compensation paid to
Participant by the company and/or the Employer, (d) delivering to the Company
already vested and owned Shares having a Fair Market Value equal to such Tax
Obligations, or (e) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
of the Tax Obligations. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
Tax Obligations by reducing the number of Shares otherwise deliverable to
Participant. Further, if Participant is subject to tax in more than one
jurisdiction between the Date of Grant and a date of any relevant taxable or tax
withholding event, as applicable, Participant acknowledges and agrees that the
Company and/or the Employer (and/or former employer, as applicable) may be
required to withhold or account for tax in more than one jurisdiction. If
Participant fails to make satisfactory arrangements for the payment of any
required Tax Obligations hereunder at the time of the Option exercise,
Participant acknowledges and agrees that the Company may refuse to honor the
exercise and refuse to deliver the Shares if such amounts are not delivered at
the time of exercise.
(c)    Code Section 409A. Under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), an option that vests after December 31, 2004 (or
that vested on or prior to such date but which was materially modified after
October 3, 2004) that was granted with a per share exercise price that is
determined by the Internal Revenue Service (the “IRS”) to be less than the fair
market value of a share on the date of grant (a “Discount Option”) may be
considered “deferred compensation.” A Discount Option may result in (i) income
recognition by Participant prior to the exercise of the option, (ii) an
additional twenty percent (20%) federal income tax, and (iii) potential penalty
and interest charges. The Discount Option may also result in additional state
income, penalty and interest charges to Participant. Participant acknowledges
that the Company cannot and has not guaranteed that the IRS will agree that the
per Share Exercise Price of this Option equals or exceeds the Fair Market Value
of a Share on the Date of Grant in a later examination. Participant agrees that
if the IRS determines that the Option was granted with a per Share Exercise
Price that was less than the Fair Market Value of a Share on the Date of Grant,
Participant will be solely responsible for Participant’s costs related to such a
determination.
7.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, Participant will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
8.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE
EMPLOYER) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE COMPANY (OR THE EMPLOYER) TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
9.    Nature of Grant. In accepting the Option, Participant acknowledges,
understands and agrees that:
(a)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted in the past;
(b)    all decisions with respect to future option or other grants, if any, will
be at the sole discretion of the Company;
(c)    Participant is voluntarily participating in the Plan;
(d)    the Option and any Shares acquired under the Plan are not intended to
replace any pension rights or compensation;
(e)    the Option and Shares acquired under the Plan and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(f)    the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;
(g)    if the underlying Shares do not increase in value, the Option will have
no value;
(h)    if Participant exercises the Option and acquires Shares, the value of
such Shares may increase or decrease in value, even below the Exercise Price;
(i)    for purposes of the Option, Participant’s engagement as a Service
Provider will be considered terminated as of the date Participant is no longer
actively providing services to the Company or any Parent or Subsidiary
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is a Service Provider or the terms of Participant’s employment or service
agreement, if any), and unless otherwise expressly provided in this Award
Agreement (including by reference in the Notice of Grant to other arrangements
or contracts) or determined by the Administrator, (i) Participant’s right to
vest in the Option under the Plan, if any, will terminate as of such date and
will not be extended by any notice period (e.g., Participant’s period of service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where
Participant is a Service Provider or Participant’s employment or service
agreement, if any, unless Participant is providing bona fide services during
such time); and (ii) the period (if any) during which Participant may exercise
the Option after such termination of Participant's engagement as a Service
Provider will commence on the date Participant ceases to actively provide
services and will not be extended by any notice period mandated under employment
laws in the jurisdiction where Participant is employed or terms of Participant’s
engagement agreement, if any; the Administrator shall have the exclusive
discretion to determine when Participant is no longer actively providing
services for purposes of his or her Option grant (including whether Participant
may still be considered to be providing services while on a leave of absence);
(j)    unless otherwise provided in the Plan or by the Company in its
discretion, the Option and the benefits evidenced by this Award Agreement do not
create any entitlement to have the Option or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Shares; and
(k)     the following provisions apply only if Participant is providing services
outside the United States:
(i)
the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purpose;

(ii)
Participant acknowledges and agrees that none of the Company, the Employer, or
any Parent or Subsidiary shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the Option or of any amounts due to Participant
pursuant to the exercise of the Option or the subsequent sale of any Shares
acquired upon exercise; and

(iii)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Option resulting from the termination of Participant’s engagement as a
Service Provider (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where Participant is
a Service Provider or the terms of Participant’s employment or service
agreement, if any), and in consideration of the grant of the Option to which
Participant is otherwise not entitled, Participant irrevocably agrees never to
institute any claim against the Company, any Parent, any Subsidiary or the
Employer, waives his or her ability, if any, to bring any such claim, and
releases the Company, any Parent or Subsidiary and the Employer from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, Participant shall
be deemed irrevocably to have agreed not to pursue such claim and agrees to
execute any and all documents necessary to request dismissal or withdrawal of
such claim.

10.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
11.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and any Parent
or Subsidiary for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan.


Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.


Participant understands that Data will be transferred to a stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipient’s country of operation (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that if he or she resides outside
the United States, he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. Participant authorizes the Company and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that if he or she resides outside the United
States, he or she may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative. Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke his or her consent, his or her engagement as a Service Provider
and career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing Participant’s consent is that the Company
would not be able to grant Participant Options or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.
12.    Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company at Rocket Fuel
Inc., 350 Marine Parkway, Marina Park Center, Suite 220, Redwood Shores, CA
94065, or at such other address as the Company may hereafter designate in
writing.
13.    Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.
14.    Successors and Assigns. The Company may assign any of its rights under
this Award Agreement to single or multiple assignees, and this Award Agreement
shall inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer herein set forth, this Award Agreement shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns. The rights and obligations of Participant under this
Award Agreement may only be assigned with the prior written consent of the
Company.
15.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration, qualification
or rule compliance of the Shares upon any securities exchange or under any
state, federal or foreign law, the tax code and related regulations or under the
rulings or regulations of the United States Securities and Exchange Commission
or any other governmental regulatory body or the clearance, consent or approval
of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the purchase by, or issuance of Shares, to Participant (or his or her estate)
hereunder, such purchase or issuance will not occur unless and until such
listing, registration, qualification, rule compliance, clearance, consent or
approval will have been completed, effected or obtained free of any conditions
not acceptable to the Company. Subject to the terms of the Award Agreement and
the Plan, the Company shall not be required to issue any certificate or
certificates for Shares hereunder prior to the lapse of such reasonable period
of time following the date of exercise of the Option as the Administrator may
establish from time to time for reasons of administrative convenience.
16.    Language. If Participant has received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
17.    Interpretation. The Administrator will have the power to interpret the
Plan and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Award Agreement.
18.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to Options awarded under the
Plan or future options that may be awarded under the Plan by electronic means or
request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
19.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
20.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
21.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Option
under the Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.
22.    Governing Law and Venue. This Award Agreement will be governed by the
laws of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Option or
this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation will be
conducted in the courts of San Mateo County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Option is made and/or to be performed.
23.    Country Addendum, if Applicable. Notwithstanding any provisions in this
Award Agreement, this Option shall be subject to any special terms and
conditions set forth in any appendix to this Award Agreement for Participant’s
country (the “Country Addendum”). Moreover, if Participant relocates to one of
the countries included in the Country Addendum, the special terms and conditions
for such country will apply to Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Country Addendum constitutes part of this
Award Agreement.
24.    Modifications to the Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A of the Code in
connection with the Option.
25.    No Waiver. Either party’s failure to enforce any provision or provisions
of this Award Agreement shall not in any way be construed as a waiver of any
such provision or provisions, nor prevent that party from thereafter enforcing
each and every other provision of this Award Agreement. The rights granted both
parties herein are cumulative and shall not constitute a waiver of either
party’s right to assert all other legal remedies available to it under the
circumstances.
26.    Tax Consequences. Participant has reviewed with its own tax advisors the
U.S. federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by this Award Agreement. With respect to such
matters, Participant relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral.
Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Award Agreement.






EXHIBIT A
ROCKET FUEL INC.
2016 INDUCEMENT EQUITY INCENTIVE PLAN
EXERCISE NOTICE




Rocket Fuel Inc.
1900 Seaport Blvd.
Redwood City, CA 94063
Attention: Stock Administration


1.Exercise of Option. Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of Rocket Fuel Inc. (the “Company”) under and
pursuant to the 2016 Inducement Equity Incentive Plan (the “Plan”) and the Stock
Option Agreement, dated ________ and including the Notice of Grant, the Terms
and Conditions of Stock Option Grant, and appendices and exhibits attached
thereto (the “Award Agreement”). The purchase price for the Shares will be
$_____________, as required by the Award Agreement.
2.    Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any Tax Obligations (as defined in Section 6(a)
of the Award Agreement) to be paid in connection with the exercise of the
Option.
3.    Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.
4.    Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired will
be issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 13 of the Plan.
5.    Tax Consultation. Purchaser understands that Purchaser may suffer adverse
tax consequences as a result of Purchaser’s purchase or disposition of the
Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.
6.    Entire Agreement; Governing Law. The Plan and Award Agreement are
incorporated herein by reference. This Exercise Notice, the Plan and the Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.
Submitted by:                        Accepted by:
PURCHASER                        ROCKET FUEL INC.




                                                    
Signature                        By
                                                    
Print Name                        Its
Address:                        


                            
                            
                            
                            


                                                    
Date Received








ROCKET FUEL INC.
2016 INDUCEMENT EQUITY INCENTIVE PLAN
UK STOCK OPTION AGREEMENT
NOTICE OF STOCK OPTION GRANT
Unless otherwise defined herein, the terms defined in the Rocket Fuel Inc. 2016
Inducement Equity Incentive Plan and UK Addendum (the “Plan”) will have the same
defined meanings in this Stock Option Agreement including the Notice of Stock
Option Grant (the “Notice of Grant”), the Terms and Conditions of Stock Option
Grant, and the appendices and exhibits attached thereto (all together, the
“Award Agreement”).
Name (“Participant”): %%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%


Address:    %%ADDRESS_LINE_1%-%
%%ADDRESS_LINE_2%-%, %%ADDRESS_LINE_3%-%
%%CITY%-%, %%STATE%-% %%ZIPCODE%-%
%%COUNTRY%-%


The undersigned Participant has been granted an Option to purchase Common Stock
of Rocket Fuel Inc. (the “Company”), subject to the terms and conditions of the
Plan and this Award Agreement, as follows:
Date of Grant                %%OPTION_DATE,'MM/DD/YYYY'%-%
Vesting Commencement Date    %%VEST_BASE_DATE%-%
Number of Shares Granted        %%TOTAL_SHARES_GRANTED,'999,999,999'%-%
Exercise Price per Share        %%TOTAL_OPTION_PRICE,'$999,999,999.99'%-%
Total Exercise Price            %%TOTAL_OPTION_PRICE,'$999,999,999.99'%-%
Type of Option            Unapproved Stock Option
Term/Expiration Date            %%EXPIRE_DATE_PERIOD1,'MM/DD/YYYY'%-%
Vesting Schedule:
Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:
Twenty-five percent (25%) of the Shares subject to the Option shall vest on the
one (1) year anniversary of the Vesting Commencement Date, and one forty-eighth
(1/48th) of the Shares subject to the Option shall vest each month thereafter on
the same day of the month as the Vesting Commencement Date (and if there is no
corresponding day, on the last day of the month), subject to Participant
continuing to be a Service Provider through each such date.
Termination Period:
This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for twelve (12) months
after Participant ceases to be a Service Provider. Notwithstanding the foregoing
sentence, in no event may this Option be exercised after the Term/Expiration
Date as provided above and may be subject to earlier termination as provided in
Section 13 of the Plan.
Participant acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Award Agreement subject to all of the terms and provisions thereof. Participant
has reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of this Award Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or this Award Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated below.


PARTICIPANT        ROCKET FUEL INC.
            [a10372016inducementeq_image1.gif]
______________________________

Signature        By
%%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%        Emmett Randolph Wootton
III
Print Name        Print Name
CEO                                        Title
Address:        
%%ADDRESS_LINE_1%-%
%%ADDRESS_LINE_2%-%, %%ADDRESS_LINE_3%-%
%%CITY%-%, %%STATE%-% %%ZIPCODE%-%
%%COUNTRY%-%




ROCKET FUEL INC.
2016 INDUCEMENT EQUITY INCENTIVE PLAN
UK STOCK OPTION AGREEMENT
TERMS AND CONDITIONS OF STOCK OPTION GRANT
27.    Grant of Option. The Company hereby grants to the individual (the
“Participant”) named in the Notice of Stock Option Grant of this Award Agreement
(the “Notice of Grant”) an option (the “Option”) to purchase the number of
Shares, as set forth in the Notice of Grant, at the exercise price per Share set
forth in the Notice of Grant (the “Exercise Price”), subject to all of the terms
and conditions in this Award Agreement and the Plan, which is incorporated
herein by reference. Subject to Section 18(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Agreement, the terms and conditions of the Plan will
prevail.
(a)    The Option will be unapproved for UK tax purposes.
28.    Vesting Schedule. Except as provided in Section 3, the Option awarded by
this Award Agreement will vest in accordance with the vesting provisions set
forth in the Notice of Grant. Shares scheduled to vest on a certain date or upon
the occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.
29.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.
30.    Exercise of Option.
(a)    Right to Exercise. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Award Agreement.
(b)    Method of Exercise. This Option is exercisable by delivery of an exercise
notice (the “Exercise Notice”) in the form attached as Exhibit A or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together and of any Tax
Obligations (as defined in Section 6(a)). This Option will be deemed to be
exercised upon receipt by the Company of such fully executed Exercise Notice
accompanied by the aggregate Exercise Price.
31.    Method of Payment. Payment of the aggregate Exercise Price will be by any
of the following, or a combination thereof, at the election of Participant:
(a)    cash;
(b)    check; or
(c)    consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan.
32.    Tax Obligations.
(a)    Participant acknowledges that, regardless of any action taken by the
Company or, if different, Participant’s employer (the “Employer”), the ultimate
liability for any tax and/or social security liability obligations and
requirements in connection with the Option, including, without limitation, (a)
all federal, state, and local taxes that are required to be withheld by the
Company or the Employer or other payment of tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant, ,
associated with the grant, vesting, or exercise of the Option or sale of Shares,
and (b) any other Company (or Employer) taxes the responsibility for which the
Participant has, or has agreed to bear, with respect to the Option (or exercise
thereof or issuance of Shares thereunder) (collectively, the “Tax Obligations”),
is and remains Participant’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. Participant further acknowledges that
the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax Obligations in connection with any aspect of
the Option, including, but not limited to, the grant, vesting or exercise of the
Option, the subsequent sale of Shares acquired pursuant to such exercise and the
receipt of any dividends or other distributions, and (ii) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate Participant’s liability for Tax Obligations or
achieve any particular tax result. Further, if Participant is subject to Tax
Obligations in more than one jurisdiction between the Date of Grant and the date
of any relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax Obligations in more
than one jurisdiction. If Participant fails to make satisfactory arrangements
for the payment of any required Tax Obligations hereunder at the time of the
applicable taxable event, Participant acknowledges and agrees that the Company
may refuse to issue or deliver the Shares. The Participant agrees to indemnify
and keep indemnified the Company and Subsidiary which is or may be deemed to be
the Participant's employer in respect of the Tax Obligations, as defined at
Section 6(a) of the Award Agreement. The definition of the Tax Obligations at
Section 6(a) of this Award Agreement shall include national insurance
contributions. The Participant acknowledges that the Participant retains
ultimate liability for any and all income tax and employee's national insurance
contributions which arise in connection with the grant or exercise of the Option
or dealing in the Shares. To the extent permitted by law, the Participant also
agrees to satisfy the employer's liability for any Employer's NICs so arising.
The Participant hereby agrees to reimburse the Company (or any Parent or
Subsidiary which is or is deemed to be the Participant's employer) in respect of
all of those tax liabilities. If so required by the Company (or any Parent or
Subsidiary of the Company which is or is deemed to be the Participant's
employer), Participant agrees as a condition of grant or vesting of the Option
to enter into an election jointly with the Participant's employer electing that
the Employer's NICs be transferred to Participant on the terms set out in such
election and agreed with HMRC.
(b)    Tax Withholding. When the Option is exercised Pursuant to such procedures
as the Administrator may specify from time to time, the Company and/or Parent or
Subsidiary of the Company which is or is deemed to be the Participant's employer
shall withhold the minimum amount required to be withheld for the payment of Tax
Obligations. The Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit Participant to
satisfy such Tax Obligations, in whole or in part (without limitation), if
permissible by applicable local law, by (a) paying cash, (b) electing to have
the Company withhold otherwise deliverable Shares having a Fair Market Value
equal to the amount of such Tax Obligations, (c) withholding the amount of such
Tax Obligations from Participant’s salary or other cash compensation paid to
Participant by the company and/or the Employer, (d) delivering to the Company
already vested and owned Shares having a Fair Market Value equal to such Tax
Obligations, or (e) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
of the Tax Obligations. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
Tax Obligations by reducing the number of Shares otherwise deliverable to
Participant. Further, if Participant is subject to tax in more than one
jurisdiction between the Date of Grant and a date of any relevant taxable or tax
withholding event, as applicable, Participant acknowledges and agrees that the
Company and/or the Employer (and/or former employer, as applicable) may be
required to withhold or account for tax in more than one jurisdiction. If
Participant fails to make satisfactory arrangements for the payment of any
required Tax Obligations hereunder at the time of the Option exercise,
Participant acknowledges and agrees that the Company may refuse to honor the
exercise and refuse to deliver the Shares if such amounts are not delivered at
the time of exercise.
33.    Section 431 Election. The UK Participant agrees as a condition of grant
or exercise of the Option, if the Shares to be acquired on exercise of the
Option are considered to be "restricted securities" for the purposes of Part 7,
Chapter 2, ITEPA, that if so required by the Company, Participant will enter
into a joint election with Participant's employer pursuant to section 431,
ITEPA, electing that the market value of the Shares acquired on the exercise of
the Option be calculated as if the Shares were not restricted securities.
34.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, Participant will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
35.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE
EMPLOYER) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE COMPANY (OR THE EMPLOYER) TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
36.    Nature of Grant. In accepting the Option, Participant acknowledges,
understands and agrees that:
(a)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted in the past;
(b)    all decisions with respect to future option or other grants, if any, will
be at the sole discretion of the Company;
(c)    Participant is voluntarily participating in the Plan;
(d)    the Option and any Shares acquired under the Plan are not intended to
replace any pension rights or compensation;
(e)    the Option and Shares acquired under the Plan and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(f)    the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;
(g)    if the underlying Shares do not increase in value, the Option will have
no value;
(h)    if Participant exercises the Option and acquires Shares, the value of
such Shares may increase or decrease in value, even below the Exercise Price;
(i)    for purposes of the Option, Participant’s engagement as a Service
Provider will be considered terminated as of the date Participant is no longer
actively providing services to the Company or any Parent or Subsidiary
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is a Service Provider or the terms of Participant’s employment or service
agreement, if any), and unless otherwise expressly provided in this Award
Agreement (including by reference in the Notice of Grant to other arrangements
or contracts) or determined by the Administrator, (i) Participant’s right to
vest in the Option under the Plan, if any, will terminate as of such date and
will not be extended by any notice period (e.g., Participant’s period of service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where
Participant is a Service Provider or Participant’s employment or service
agreement, if any, unless Participant is providing bona fide services during
such time); and (ii) the period (if any) during which Participant may exercise
the Option after such termination of Participant's engagement as a Service
Provider will commence on the date Participant ceases to actively provide
services and will not be extended by any notice period mandated under employment
laws in the jurisdiction where Participant is employed or terms of Participant’s
engagement agreement, if any; the Administrator shall have the exclusive
discretion to determine when Participant is no longer actively providing
services for purposes of his or her Option grant (including whether Participant
may still be considered to be providing services while on a leave of absence);
(j)    unless otherwise provided in the Plan or by the Company in its
discretion, the Option and the benefits evidenced by this Award Agreement do not
create any entitlement to have the Option or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Shares; and
(k)     the following provisions apply only if Participant is providing services
outside the United States:
(i)
the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purpose;

(ii)
Participant acknowledges and agrees that none of the Company, the Employer, or
any Parent or Subsidiary shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the Option or of any amounts due to Participant
pursuant to the exercise of the Option or the subsequent sale of any Shares
acquired upon exercise; and

(iii)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Option resulting from the termination of Participant’s engagement as a
Service Provider (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where Participant is
a Service Provider or the terms of Participant’s employment or service
agreement, if any), and in consideration of the grant of the Option to which
Participant is otherwise not entitled, Participant irrevocably agrees never to
institute any claim against the Company, any Parent, any Subsidiary or the
Employer, waives his or her ability, if any, to bring any such claim, and
releases the Company, any Parent or Subsidiary and the Employer from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, Participant shall
be deemed irrevocably to have agreed not to pursue such claim and agrees to
execute any and all documents necessary to request dismissal or withdrawal of
such claim.

37.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
38.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and any Parent
or Subsidiary for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan.


Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.


Participant understands that Data will be transferred to a stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipient’s country of operation (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that if he or she resides outside
the United States, he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. Participant authorizes the Company and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that if he or she resides outside the United
States, he or she may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative. Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke his or her consent, his or her engagement as a Service Provider
and career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing Participant’s consent is that the Company
would not be able to grant Participant Options or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.
39.    Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company at Rocket Fuel
Inc., 350 Marine Parkway, Marina Park Center, Suite 220, Redwood Shores, CA
94065, or at such other address as the Company may hereafter designate in
writing.
40.    Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.
41.    Successors and Assigns. The Company may assign any of its rights under
this Award Agreement to single or multiple assignees, and this Award Agreement
shall inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer herein set forth, this Award Agreement shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns. The rights and obligations of Participant under this
Award Agreement may only be assigned with the prior written consent of the
Company.
42.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration, qualification
or rule compliance of the Shares upon any securities exchange or under any
state, federal or foreign law, the tax code and related regulations or under the
rulings or regulations of the United States Securities and Exchange Commission
or any other governmental regulatory body or the clearance, consent or approval
of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the purchase by, or issuance of Shares, to Participant (or his or her estate)
hereunder, such purchase or issuance will not occur unless and until such
listing, registration, qualification, rule compliance, clearance, consent or
approval will have been completed, effected or obtained free of any conditions
not acceptable to the Company. Subject to the terms of the Award Agreement and
the Plan, the Company shall not be required to issue any certificate or
certificates for Shares hereunder prior to the lapse of such reasonable period
of time following the date of exercise of the Option as the Administrator may
establish from time to time for reasons of administrative convenience.
43.    Language. If Participant has received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
44.    Interpretation. The Administrator will have the power to interpret the
Plan and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Award Agreement.
45.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to Options awarded under the
Plan or future options that may be awarded under the Plan by electronic means or
request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
46.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
47.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
48.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Option
under the Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.
49.    Governing Law and Venue. This Award Agreement will be governed by the
laws of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Option or
this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation will be
conducted in the courts of San Mateo County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Option is made and/or to be performed.
50.    Country Addendum, if Applicable. Notwithstanding any provisions in this
Award Agreement, this Option shall be subject to any special terms and
conditions set forth in any appendix to this Award Agreement for Participant’s
country (the “Country Addendum”). Moreover, if Participant relocates to one of
the countries included in the Country Addendum, the special terms and conditions
for such country will apply to Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Country Addendum constitutes part of this
Award Agreement.
51.    Modifications to the Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A of the Code in
connection with the Option.
52.    No Waiver. Either party’s failure to enforce any provision or provisions
of this Award Agreement shall not in any way be construed as a waiver of any
such provision or provisions, nor prevent that party from thereafter enforcing
each and every other provision of this Award Agreement. The rights granted both
parties herein are cumulative and shall not constitute a waiver of either
party’s right to assert all other legal remedies available to it under the
circumstances.
53.    Tax Consequences. Participant has reviewed with its own tax advisors the
U.S. federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by this Award Agreement. With respect to such
matters, Participant relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral.
Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Award Agreement.




EXHIBIT A
ROCKET FUEL INC.
2016 INDUCEMENT EQUITY INCENTIVE PLAN
UK EXERCISE NOTICE




Rocket Fuel Inc.
1900 Seaport Blvd
Redwood City, CA 94063
Attention: Stock Administration


7.    Exercise of Option. Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of Rocket Fuel Inc. (the “Company”) under and
pursuant to the 2016 Inducement Equity Incentive Plan (the “Plan”) and the Stock
Option Agreement, dated ________ and including the Notice of Grant, the Terms
and Conditions of Stock Option Grant, and appendices and exhibits attached
thereto (the “Award Agreement”). The purchase price for the Shares will be
$_____________, as required by the Award Agreement.
8.    Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any Tax Obligations (as defined in Section 6(a)
of the Award Agreement) to be paid in connection with the exercise of the
Option.
9.    Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.
10.    Rights as Stockholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Shares subject
to the Option, notwithstanding the exercise of the Option. The Shares so
acquired will be issued to Purchaser as soon as practicable after exercise of
the Option. No adjustment will be made for a dividend or other right for which
the record date is prior to the date of issuance, except as provided in Section
13 of the Plan.
11.    Tax Consultation. Purchaser understands that Purchaser may suffer adverse
tax consequences as a result of Purchaser’s purchase or disposition of the
Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.
12.    Entire Agreement; Governing Law. The Plan and Award Agreement are
incorporated herein by reference. This Exercise Notice, the Plan and the Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.
Submitted by:                        Accepted by:
PURCHASER                        ROCKET FUEL INC.




                                                    
Signature                        By
                                                    
Print Name                        Its
Address:                        


                            
                            
                            
                            


                                                    
Date Received








ROCKET FUEL INC.
2016 INDUCEMENT EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
Unless otherwise defined herein, the terms defined in the 2016 Inducement Equity
Incentive Plan (the “Plan”) shall have the same defined meanings in this
Restricted Stock Unit Award Agreement, including the Notice of Grant of
Restricted Stock Units (the “Notice of Grant”), the Terms and Conditions of
Restricted Stock Unit Grant, and any appendices and exhibits attached thereto
(all together, the “Award Agreement”).


Name (“Participant”): %%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%


Address:    %%ADDRESS_LINE_1%-%
%%ADDRESS_LINE_2%-% %%ADDRESS_LINE_3%-%
%%CITY%-%, %%STATE%-% %%ZIPCODE%-%
%%COUNTRY%-%
The undersigned Participant has been granted the right to receive an Award of
Restricted Stock Units, subject to the terms and conditions of the Plan and this
Award Agreement, as follows:


Date of Grant                %%OPTION_DATE,'MM/DD/YYYY'%-%
Vesting Commencement Date    %%VEST_BASE_DATE%-%
Number of Restricted Stock Units    %%TOTAL_SHARES_GRANTED,'999,999,999'%-%
Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:
Twenty-five percent (25%) of the Restricted Stock Units shall vest on the one
(1) year anniversary of the Vesting Commencement Date, and twelve and one-half
percent (12.5%) of the Restricted Stock Units shall vest on each six (6) month
anniversary of the Vesting Commencement Date thereafter (and if there is no
corresponding day, on the last day of the month), subject to Participant
continuing to be a Service Provider through each applicable vesting date.


In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Units, the Restricted Stock
Units and Participant’s right to acquire any Shares hereunder will immediately
terminate.
Participant acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Award Agreement subject to all of the terms and provisions thereof. Participant
has reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of this Award Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or this Award Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated below.


PARTICIPANT        ROCKET FUEL INC.
            [a10372016inducementeq_image1.gif]
______________________________

Signature        By
%%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%        Emmett Randolph Wootton
III
Print Name        Print Name
CEO                    Title
Address:        
%%ADDRESS_LINE_1%-%
%%ADDRESS_LINE_2%-%, %%ADDRESS_LINE_3%-%
%%CITY%-%, %%STATE%-% %%ZIPCODE%-%
%%COUNTRY%-%




ROCKET FUEL INC.
2016 INDUCEMENT EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
(a)    Grant of Restricted Stock Units. The Company hereby grants to the
individual (the “Participant”) named in the Notice of Grant of Restricted Stock
Units of this Award Agreement (the “Notice of Grant”) under the Plan an Award of
Restricted Stock Units, subject to all of the terms and conditions in this Award
Agreement and the Plan, which is incorporated herein by reference. Subject to
Section 18(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and this Award Agreement, the terms and conditions of the
Plan shall prevail.
(b)    Company’s Obligation to Pay. Each Restricted Stock Unit represents the
right to receive a Share on the date it vests. Unless and until the Restricted
Stock Units will have vested in the manner set forth in Section 3 or 4,
Participant will have no right to payment of any such Restricted Stock Units.
Prior to actual payment of any vested Restricted Stock Units, such Restricted
Stock Unit will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company.
(c)    Vesting Schedule. Except as provided in Section 4, and subject to Section
5, the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting schedule set forth in the Notice of Grant, subject
to Participant continuing to be a Service Provider through each applicable
vesting date.
(d)    Payment after Vesting.
(i)    General Rule. Subject to Section 8, any Restricted Stock Units that vest
will be paid to Participant (or in the event of Participant’s death, to his or
her properly designated beneficiary or estate) in whole Shares. Subject to the
provisions of Section 4(b), such vested Restricted Stock Units shall be paid in
whole Shares as soon as practicable after vesting, but in each such case within
sixty (60) days following the vesting date. In no event will Participant be
permitted, directly or indirectly, to specify the taxable year of payment of any
Restricted Stock Units payable under this Award Agreement.
(ii)    Acceleration.
(1)    Discretionary Acceleration. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator. If Participant is a
U.S. taxpayer, the payment of Shares vesting pursuant to this Section 4(b) shall
in all cases be paid at a time or in a manner that is exempt from, or complies
with, Section 409A. The prior sentence may be superseded in a future agreement
or amendment to this Award Agreement only by direct and specific reference to
such sentence.
(2)    Notwithstanding anything in the Plan or this Award Agreement or any other
agreement (whether entered into before, on or after the Date of Grant), if the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units is accelerated in connection with Participant’s termination as a
Service Provider (provided that such termination is a “separation from service”
within the meaning of Section 409A, as determined by the Company), other than
due to Participant’s death, and if (x) Participant is a U.S. taxpayer and a
“specified employee” within the meaning of Section 409A at the time of such
termination as a Service Provider and (y) the payment of such accelerated
Restricted Stock Units will result in the imposition of additional tax under
Section 409A if paid to Participant on or within the six (6) month period
following Participant’s termination as a Service Provider, then the payment of
such accelerated Restricted Stock Units will not be made until the date six (6)
months and one (1) day following the date of Participant’s termination as a
Service Provider, unless Participant dies following his or her termination as a
Service Provider, in which case, the Restricted Stock Units will be paid in
Shares to Participant’s estate as soon as practicable following his or her
death.
(iii)    Section 409A. It is the intent of this Award Agreement that it and all
payments and benefits to U.S. taxpayers hereunder be exempt from, or comply
with, the requirements of Section 409A so that none of the Restricted Stock
Units provided under this Award Agreement or Shares issuable thereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to be so exempt or so comply. Each payment payable
under this Award Agreement is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2). For purposes of this
Award Agreement, “Section 409A” means Section 409A of the Code, and any final
Treasury Regulations and Internal Revenue Service guidance thereunder, as each
may be amended from time to time.
(e)    Forfeiture Upon Termination as a Service Provider. Notwithstanding any
contrary provision of this Award Agreement, if Participant ceases to be a
Service Provider for any or no reason, the then-unvested Restricted Stock Units
awarded by this Award Agreement will thereupon be forfeited at no cost to the
Company and Participant will have no further rights thereunder.
(f)    Tax Consequences. Participant has reviewed with its own tax advisors the
U.S. federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by this Award Agreement. With respect to such
matters, Participant relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral.
Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Award Agreement.
(g)    Death of Participant. Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.


(h)    Tax Obligations
(i)    Responsibility for Taxes. Participant acknowledges that, regardless of
any action taken by the Company or, if different, Participant’s employer (the
“Employer”), the ultimate liability for any tax and/or social insurance
liability obligations and requirements in connection with the Restricted Stock
Units, including, without limitation, (a) all federal, state, and local taxes
(including the Participant’s Federal Insurance Contributions Act (FICA)
obligation) that are required to be withheld by the Company or the Employer or
other payment of tax-related items related to Participant’s participation in the
Plan and legally applicable to Participant, (b) the Participant’s and, to the
extent required by the Company (or Employer), the Company’s (or Employer’s)
fringe benefit tax liability, if any, associated with the grant, vesting, or
exercise of the Restricted Stock Units or sale of Shares, and (c) any other
Company (or Employer) taxes the responsibility for which the Participant has, or
has agreed to bear, with respect to the Restricted Stock Units (or exercise
thereof or issuance of Shares thereunder) (collectively, the “Tax Obligations”),
is and remains Participant’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. Participant further acknowledges that
the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax Obligations in connection with any aspect of
the Restricted Stock Units, including, but not limited to, the grant, vesting or
settlement of the Restricted Stock Units, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends or other
distributions, and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Restricted Stock Units to
reduce or eliminate Participant’s liability for Tax Obligations or achieve any
particular tax result. Further, if Participant is subject to Tax Obligations in
more than one jurisdiction between the Date of Grant and the date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax Obligations in more
than one jurisdiction. If Participant fails to make satisfactory arrangements
for the payment of any required Tax Obligations hereunder at the time of the
applicable taxable event, Participant acknowledges and agrees that the Company
may refuse to issue or deliver the Shares.
(ii)    Tax Withholding. When Shares are issued as payment for vested Restricted
Stock Units, Participant generally will recognize immediate U.S. taxable income
if Participant is a U.S. taxpayer. If Participant is a non-U.S. taxpayer,
Participant will be subject to applicable taxes in his or her jurisdiction.
Pursuant to such procedures as the Administrator may specify from time to time,
the Company and/or Employer shall withhold the minimum amount required to be
withheld for the payment of Tax Obligations. The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit Participant to satisfy such Tax Obligations, in whole or in part
(without limitation), if permissible by applicable local law, by (a) paying
cash, (b) electing to have the Company withhold otherwise deliverable Shares
having a Fair Market Value equal to the amount of such Tax Obligations, (c)
withholding the amount of such Tax Obligations from Participant’s wages or other
cash compensation paid to Participant by the company and/or the Employer,
(d) delivering to the Company already vested and owned Shares having a Fair
Market Value equal to such Tax Obligations, or (e) selling a sufficient number
of such Shares otherwise deliverable to Participant through such means as the
Company may determine in its sole discretion (whether through a broker or
otherwise) equal to the amount of the Tax Obligations. To the extent determined
appropriate by the Company in its discretion, it will have the right (but not
the obligation) to satisfy any Tax Obligations by reducing the number of Shares
otherwise deliverable to Participant and, until determined otherwise by the
Company, this will be the method by which such Tax Obligations are satisfied.
Further, if Participant is subject to tax in more than one jurisdiction between
the Date of Grant and a date of any relevant taxable or tax withholding event,
as applicable, Participant acknowledges and agrees that the Company and/or the
Employer (and/or former employer, as applicable) may be required to withhold or
account for tax in more than one jurisdiction. If Participant fails to make
satisfactory arrangements for the payment of such Tax Obligations hereunder at
the time any applicable Restricted Stock Units otherwise are scheduled to vest
pursuant to Sections 3 or 4, Participant will permanently forfeit such
Restricted Stock Units and any right to receive Shares thereunder and the
Restricted Stock Units will be returned to the Company at no cost to the
Company. Participant acknowledges and agrees that the Company may refuse to
deliver the Shares if such Tax Obligations are not delivered at the time they
are due.
(i)    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, Participant will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
(j)    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE EMPLOYER) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS RESTRICTED STOCK UNIT AWARD OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE EMPLOYER) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.
(k)    Grant is Not Transferable. Except to the limited extent provided in
Section 7, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
(l)    Nature of Grant. In accepting the grant, Participant acknowledges,
understands and agrees that:
(i)    the grant of the Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been granted in the past;
(ii)    all decisions with respect to future Restricted Stock Units or other
grants, if any, will be at the sole discretion of the Company;
(iii)    Participant is voluntarily participating in the Plan;
(iv)    the Restricted Stock Units and the Shares subject to the Restricted
Stock Units are not intended to replace any pension rights or compensation;
(v)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
(vi)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted;
(vii)    for purposes of the Restricted Stock Units, Participant’s status as a
Service Provider will be considered terminated as of the date Participant is no
longer actively providing services to the Company or any Parent or Subsidiary
(regardless of the reason for such termination and whether or not later to be
found invalid or in breach of employment laws in the jurisdiction where
Participant is a Service Provider or the terms of Participant’s employment or
service agreement, if any), and unless otherwise expressly provided in this
Award Agreement (including by reference in the Notice of Grant to other
arrangements or contracts) or determined by the Administrator, Participant’s
right to vest in the Restricted Stock Units under the Plan, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
Participant’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any, unless Participant is
providing bona fide services during such time); the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of the Restricted Stock Units grant (including
whether Participant may still be considered to be providing services while on a
leave of absence);
(viii)    unless otherwise provided in the Plan or by the Company in its
discretion, the Restricted Stock Units and the benefits evidenced by this Award
Agreement do not create any entitlement to have the Restricted Stock Units or
any such benefits transferred to, or assumed by, another company nor be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares; and
(ix)    the following provisions apply only if Participant is providing services
outside the United States:
(1)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any purpose;
(2)    Participant acknowledges and agrees that none of the Company, the
Employer or any Parent or Subsidiary shall be liable for any foreign exchange
rate fluctuation between Participant’s local currency and the United States
Dollar that may affect the value of the Restricted Stock Units or of any amounts
due to Participant pursuant to the settlement of the Restricted Stock Units or
the subsequent sale of any Shares acquired upon settlement; and
(3)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from the termination of
Participant’s status as a Service Provider (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any), and in consideration of
the grant of the Restricted Stock Units to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company, any Parent or Subsidiary or the Employer, waives his or her
ability, if any, to bring any such claim, and releases the Company, any Parent
or Subsidiary and the Employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim.
(m)    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
(n)    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Restricted
Stock Unit grant materials by and among, as applicable, the Employer, the
Company and any Parent or Subsidiary for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.


Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.
Participant understands that Data will be transferred to a stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country of operation (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that if he or she resides outside
the United States, he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. Participant authorizes the Company, any stock plan
service provider selected by the Company and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan.
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands if he or she resides outside the United States, he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her status as a Service Provider and career
with the Employer will not be adversely affected; the only adverse consequence
of refusing or withdrawing Participant’s consent is that the Company would not
be able to grant Participant Restricted Stock Units or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.
(o)    Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company at Rocket Fuel
Inc., 350 Marine Parkway, Marina Park Center, Suite 220, Redwood Shores, CA
94065, or at such other address as the Company may hereafter designate in
writing.
(p)    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Restricted Stock Units awarded under the
Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
(q)    No Waiver. Either party’s failure to enforce any provision or provisions
of this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Agreement. The rights granted both parties
herein are cumulative and shall not constitute a waiver of either party’s right
to assert all other legal remedies available to it under the circumstances.
(r)    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns. The rights and obligations of Participant under this Agreement may only
be assigned with the prior written consent of the Company.
(s)    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration, qualification
or rule compliance of the Shares upon any securities exchange or under any
state, federal or foreign law, the tax code and related regulations or under the
rulings or regulations of the United States Securities and Exchange Commission
or any other governmental regulatory body or the clearance, consent or approval
of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate) hereunder, such
issuance will not occur unless and until such listing, registration,
qualification, rule compliance, clearance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Subject to the terms of the Agreement and the Plan, the Company shall
not be required to issue any certificate or certificates for Shares hereunder
prior to the lapse of such reasonable period of time following the date of
vesting of the Restricted Stock Units as the Administrator may establish from
time to time for reasons of administrative convenience.
(t)    Language. If Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
(u)    Interpretation. The Administrator will have the power to interpret the
Plan and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Award Agreement.
(v)    Modifications to the Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.
(w)    Governing Law; Severability. This Award Agreement and the Restricted
Stock Units are governed by the internal substantive laws, but not the choice of
law rules, of California. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Award Agreement shall continue in full force and effect.
(x)    Entire Agreement. The Plan is incorporated herein by reference. The Plan
and this Award Agreement (including the exhibits referenced herein) constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof, and may not
be modified adversely to the Participant’s interest except by means of a writing
signed by the Company and Participant.
(y)    Country Addendum, if Applicable. Notwithstanding any provisions in this
Award Agreement, the Restricted Stock Unit grant shall be subject to any special
terms and conditions set forth in any appendix to this Award Agreement for
Participant’s country. Moreover, if Participant relocates to one of the
countries included in the Country Addendum, the special terms and conditions for
such country will apply to Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Country Addendum constitutes part of this
Award Agreement.




























ROCKET FUEL INC.
2016 INDUCEMENT EQUITY INCENTIVE PLAN
UK RESTRICTED STOCK UNIT AWARD AGREEMENT
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
Unless otherwise defined herein, the terms defined in the 2016 Inducement Equity
Incentive Plan and UK Addendum (the “Plan”) shall have the same defined meanings
in this Restricted Stock Unit Award Agreement, including the Notice of Grant of
Restricted Stock Units (the “Notice of Grant”), the Terms and Conditions of
Restricted Stock Unit Grant, and any appendices and exhibits attached thereto
(all together, the “Award Agreement”).


Name (“Participant”): %%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%


Address:    %%ADDRESS_LINE_1%-%
%%ADDRESS_LINE_2%-%, %%ADDRESS_LINE_3%-%
%%CITY%-%, %%STATE%-% %%ZIPCODE%-%
%%COUNTRY%-%
The undersigned Participant has been granted the right to receive an Award of
Restricted Stock Units, subject to the terms and conditions of the Plan and this
Award Agreement, as follows:


Date of Grant                %%OPTION_DATE,'MM/DD/YYYY'%-%
Vesting Commencement Date    %%VEST_BASE_DATE%-%
Number of Restricted Stock Units    %%TOTAL_SHARES_GRANTED,'999,999,999'%-%
Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:
Twenty-five percent (25%) of the Restricted Stock Units shall vest on the one
(1) year anniversary of the Vesting Commencement Date, and twelve and one-half
percent (12.5%) of the Restricted Stock Units shall vest on each six (6) month
anniversary of the Vesting Commencement Date thereafter (and if there is no
corresponding day, on the last day of the month), subject to Participant
continuing to be a Service Provider through each applicable vesting date.


In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Units, the Restricted Stock
Units and Participant’s right to acquire any Shares hereunder will immediately
terminate.
Participant acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Award Agreement subject to all of the terms and provisions thereof. Participant
has reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of this Award Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or this Award Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated below.




PARTICIPANT        ROCKET FUEL INC.
            [a10372016inducementeq_image1.gif]
______________________________

Signature        By
%%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%        Emmett Randolph Wootton
III
Print Name        Print Name
CEO                    Title
Address:        
%%ADDRESS_LINE_1%-%
%%ADDRESS_LINE_2%-%, %%ADDRESS_LINE_3%-%
%%CITY%-%, %%STATE%-% %%ZIPCODE%-%
%%COUNTRY%-%




ROCKET FUEL INC.
2016 INDUCEMENT EQUITY INCENTIVE PLAN
UK RESTRICTED STOCK UNIT AWARD AGREEMENT
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
(a)    Grant of Restricted Stock Units. The Company hereby grants to the
individual (the “Participant”) named in the Notice of Grant of Restricted Stock
Units of this Award Agreement (the “Notice of Grant”) under the Plan an Award of
Restricted Stock Units, subject to all of the terms and conditions in this Award
Agreement and the Plan, which is incorporated herein by reference. Subject to
Section 18(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and this Award Agreement, the terms and conditions of the
Plan shall prevail.
(b)    Company’s Obligation to Pay. Each Restricted Stock Unit represents the
right to receive a Share on the date it vests. Unless and until the Restricted
Stock Units will have vested in the manner set forth in Section 3 or 4,
Participant will have no right to payment of any such Restricted Stock Units.
Prior to actual payment of any vested Restricted Stock Units, such Restricted
Stock Unit will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company.
(c)    Vesting Schedule. Except as provided in Section 4, and subject to Section
5, the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting schedule set forth in the Notice of Grant, subject
to Participant continuing to be a Service Provider through each applicable
vesting date.
(d)    Payment after Vesting.
(iv)    General Rule. Subject to Section 8, any Restricted Stock Units that vest
will be paid to Participant (or in the event of Participant’s death, to his or
her properly designated beneficiary or estate) in whole Shares. Subject to the
provisions of Section 4(b), such vested Restricted Stock Units shall be paid in
whole Shares as soon as practicable after vesting, but in each such case within
sixty (60) days following the vesting date. In no event will Participant be
permitted, directly or indirectly, to specify the taxable year of payment of any
Restricted Stock Units payable under this Award Agreement.
(v)    Acceleration. The Administrator, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the unvested
Restricted Stock Units at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock Units will be considered as having vested as
of the date specified by the Administrator
(e)    Forfeiture Upon Termination as a Service Provider. Notwithstanding any
contrary provision of this Award Agreement, if Participant ceases to be a
Service Provider for any or no reason, the then-unvested Restricted Stock Units
awarded by this Award Agreement will thereupon be forfeited at no cost to the
Company and Participant will have no further rights thereunder.
(f)    Tax Consequences. Participant has reviewed with its own tax advisors the
income tax, social security and any foreign tax consequences of this investment
and the transactions contemplated by this Award Agreement. With respect to such
matters, Participant relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral.
Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Award Agreement.
(g)    Death of Participant. Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
(h)    Tax Obligations
(iii)    Responsibility for Taxes. Participant acknowledges that, regardless of
any action taken by the Company or, if different, Participant’s employer (the
“Employer”), the ultimate liability for any tax and/or social security liability
obligations and requirements in connection with the Restricted Stock Units,
including, without limitation, (a) all federal, state, and local taxes that are
required to be withheld by the Company or the Employer or other payment of
tax-related items related to Participant’s participation in the Plan and legally
applicable to Participant, associated with the grant, vesting, or exercise of
the Restricted Stock Units or sale of Shares, and (b) any other Company (or
Employer) taxes the responsibility for which the Participant has, or has agreed
to bear, with respect to the Restricted Stock Units (or exercise thereof or
issuance of Shares thereunder) (collectively, the “Tax Obligations”), is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Company or the Employer. Participant further acknowledges that the
Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax Obligations in connection with any aspect of
the Restricted Stock Units, including, but not limited to, the grant, vesting or
settlement of the Restricted Stock Units, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends or other
distributions, and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Restricted Stock Units to
reduce or eliminate Participant’s liability for Tax Obligations or achieve any
particular tax result. Further, if Participant is subject to Tax Obligations in
more than one jurisdiction between the Date of Grant and the date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax Obligations in more
than one jurisdiction. If Participant fails to make satisfactory arrangements
for the payment of any required Tax Obligations hereunder at the time of the
applicable taxable event, Participant acknowledges and agrees that the Company
may refuse to issue or deliver the Shares. The Participant agrees to indemnify
and keep indemnified the Company and Subsidiary which is or may be deemed to be
the Participant's employer in respect of the Tax Obligations, as defined at
Section 8(a) of the Award Agreement. The definition of the Tax Obligations at
Section 8(a) of this Award Agreement shall include national insurance
contributions. The Participant acknowledges that the Participant retains
ultimate liability for any and all income tax and employee's national insurance
contributions which arise in connection with the grant or vesting of or other
dealing in the Restricted Stock Unit. To the extent permitted by law, the
Participant also agrees to satisfy the employer's liability for any Employer's
NICs so arising. The Participant hereby agrees to reimburse the Company (or any
Parent or Subsidiary which is or is deemed to be the UK Participant's employer)
in respect of all of those tax liabilities. If so required by the Company (or
any Parent or Subsidiary of the Company which is or is deemed to be the
Participant's employer). The Participant agrees as a condition of grant or
vesting of the Restricted Stock Units to enter into an election jointly with the
Participant's employer electing that the Employer's NICs be transferred to
Participant on the terms set out in such election and agreed with HMRC.
(iv)    Tax Withholding. Pursuant to such procedures as the Administrator may
specify from time to time, the Company and/Parent or Subsidiary of the Company
which is or is deemed to be the Participant's employer shall withhold the
minimum amount required to be withheld for the payment of Tax Obligations. The
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit Participant to satisfy such Tax
Obligations, in whole or in part (without limitation), if permissible by
applicable local law, by (a) paying cash, (b) electing to have the Company
withhold otherwise deliverable Shares having a Fair Market Value equal to the
amount of such Tax Obligations, (c) withholding the amount of such Tax
Obligations from Participant’s salary or other cash compensation paid to
Participant by the company and/or the Employer, (d) delivering to the Company
already vested and owned Shares having a Fair Market Value equal to such Tax
Obligations, or (e) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
of the Tax Obligations. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
Tax Obligations by reducing the number of Shares otherwise deliverable to
Participant and, until determined otherwise by the Company, this will be the
method by which such Tax Obligations are satisfied. Further, if Participant is
subject to tax in more than one jurisdiction between the Date of Grant and a
date of any relevant taxable or tax withholding event, as applicable,
Participant acknowledges and agrees that the Company and/or the Employer (and/or
former employer, as applicable) may be required to withhold or account for tax
in more than one jurisdiction. If Participant fails to make satisfactory
arrangements for the payment of such Tax Obligations hereunder at the time any
applicable Restricted Stock Units otherwise are scheduled to vest pursuant to
Sections 3 or 4, Participant will permanently forfeit such Restricted Stock
Units and any right to receive Shares thereunder and the Restricted Stock Units
will be returned to the Company at no cost to the Company. Participant
acknowledges and agrees that the Company may refuse to deliver the Shares if
such Tax Obligations are not delivered at the time they are due.
(i)    Section 431 Election. The Participant agrees as a condition of grant or
vesting of the Restricted Stock Units, if the Shares to be acquired on vesting
of the Restricted Stock Units are considered to be "restricted securities" for
the purposes of Part 7, Chapter 2, ITEPA, that if so required by the Company,
the Participant will enter into a joint election with the Participant's employer
pursuant to section 431, ITEPA, electing that the market value of the Shares
acquired on vesting of the Restricted Stock Units be calculated as if the Shares
were not restricted securities.
(j)    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, Participant will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
(k)    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE EMPLOYER) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS RESTRICTED STOCK UNIT AWARD OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE EMPLOYER) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.
(l)    Grant is Not Transferable. Except to the limited extent provided in
Section 7, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
(m)    Nature of Grant. In accepting the grant, Participant acknowledges,
understands and agrees that:
(i)    the grant of the Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been granted in the past;
(ii)    all decisions with respect to future Restricted Stock Units or other
grants, if any, will be at the sole discretion of the Company;
(iii)    Participant is voluntarily participating in the Plan;
(iv)    the Restricted Stock Units and the Shares subject to the Restricted
Stock Units are not intended to replace any pension rights or compensation;
(v)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
(vi)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted;
(vii)    for purposes of the Restricted Stock Units, Participant’s status as a
Service Provider will be considered terminated as of the date Participant is no
longer actively providing services to the Company or any Parent or Subsidiary
(regardless of the reason for such termination and whether or not later to be
found invalid or in breach of employment laws in the jurisdiction where
Participant is a Service Provider or the terms of Participant’s employment or
service agreement, if any), and unless otherwise expressly provided in this
Award Agreement (including by reference in the Notice of Grant to other
arrangements or contracts) or determined by the Administrator, Participant’s
right to vest in the Restricted Stock Units under the Plan, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
Participant’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any, unless Participant is
providing bona fide services during such time); the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of the Restricted Stock Units grant (including
whether Participant may still be considered to be providing services while on a
leave of absence);
(viii)    unless otherwise provided in the Plan or by the Company in its
discretion, the Restricted Stock Units and the benefits evidenced by this Award
Agreement do not create any entitlement to have the Restricted Stock Units or
any such benefits transferred to, or assumed by, another company nor be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares; and
(ix)    the following provisions apply only if Participant is providing services
outside the United States:
(1)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any purpose;
(2)    Participant acknowledges and agrees that none of the Company, the
Employer or any Parent or Subsidiary shall be liable for any foreign exchange
rate fluctuation between Participant’s local currency and the United States
Dollar that may affect the value of the Restricted Stock Units or of any amounts
due to Participant pursuant to the settlement of the Restricted Stock Units or
the subsequent sale of any Shares acquired upon settlement; and
(3)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from the termination of
Participant’s status as a Service Provider (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any), and in consideration of
the grant of the Restricted Stock Units to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company, any Parent or Subsidiary or the Employer, waives his or her
ability, if any, to bring any such claim, and releases the Company, any Parent
or Subsidiary and the Employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim.
(n)    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
(o)    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Restricted
Stock Unit grant materials by and among, as applicable, the Employer, the
Company and any Parent or Subsidiary for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.


Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.
Participant understands that Data will be transferred to a stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country of operation (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that if he or she resides outside
the United States, he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. Participant authorizes the Company, any stock plan
service provider selected by the Company and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan.
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands if he or she resides outside the United States, he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her status as a Service Provider and career
with the Employer will not be adversely affected; the only adverse consequence
of refusing or withdrawing Participant’s consent is that the Company would not
be able to grant Participant Restricted Stock Units or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.
(p)    Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company at Rocket Fuel
Inc., 350 Marine Parkway, Marina Park Center, Suite 220, Redwood Shores, CA
94065, or at such other address as the Company may hereafter designate in
writing.
(q)    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Restricted Stock Units awarded under the
Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
(r)    No Waiver. Either party’s failure to enforce any provision or provisions
of this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Agreement. The rights granted both parties
herein are cumulative and shall not constitute a waiver of either party’s right
to assert all other legal remedies available to it under the circumstances.
(s)    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns. The rights and obligations of Participant under this Agreement may only
be assigned with the prior written consent of the Company.
(t)    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration, qualification
or rule compliance of the Shares upon any securities exchange or under any
state, federal or foreign law, the tax code and related regulations or under the
rulings or regulations of the United States Securities and Exchange Commission
or any other governmental regulatory body or the clearance, consent or approval
of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate) hereunder, such
issuance will not occur unless and until such listing, registration,
qualification, rule compliance, clearance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Subject to the terms of the Agreement and the Plan, the Company shall
not be required to issue any certificate or certificates for Shares hereunder
prior to the lapse of such reasonable period of time following the date of
vesting of the Restricted Stock Units as the Administrator may establish from
time to time for reasons of administrative convenience.
(u)    Language. If Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
(v)    Interpretation. The Administrator will have the power to interpret the
Plan and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Award Agreement.
(w)    Modifications to the Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.
(x)    Governing Law; Severability. This Award Agreement and the Restricted
Stock Units are governed by the internal substantive laws, but not the choice of
law rules, of California. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Award Agreement shall continue in full force and effect.
(y)    Entire Agreement. The Plan is incorporated herein by reference. The Plan
and this Award Agreement (including the exhibits referenced herein) constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof, and may not
be modified adversely to the Participant’s interest except by means of a writing
signed by the Company and Participant.
(z)    Country Addendum, if Applicable. Notwithstanding any provisions in this
Award Agreement, the Restricted Stock Unit grant shall be subject to any special
terms and conditions set forth in any appendix to this Award Agreement for
Participant’s country. Moreover, if Participant relocates to one of the
countries included in the Country Addendum, the special terms and conditions for
such country will apply to Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Country Addendum constitutes part of this
Award Agreement.



    

